NUMBER 13-21-00193-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


DAVID SANCHEZ ROCHA,                                                              Appellant,

                                              v.

THE STATE OF TEXAS,                                                                Appellee.


                     On appeal from the 139th District Court
                           of Hidalgo County, Texas.


                            ORDER OF ABATEMENT

   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

       Appellant, David Sanchez Rocha, filed a notice of appeal attempting to appeal the

trial court’s final judgment in cause number CR-1397-17-C. The trial court clerk is required

to provide a copy of the certification of the defendant’s right of appeal to this Court. TEX.

R. APP. P. 25.2(e). On July 7, 2021 and July 21, 2021 the Clerk of the Court sent a request

for the status of the certificate to the trial court and trial court clerk. To date, we have not
received a status or a copy of the trial court’s certification of appellant’s right to appeal.

       However, if a trial court certification has not been signed and entered, the trial court

shall immediately issue notice of a hearing and accordingly conduct a hearing addressing

the foregoing matter. We further direct that, after conducting the hearing, the trial court

certify whether appellant has the right of appeal and shall cause such certification to be

filed with the Clerk of the Court within thirty days of this order. Should the trial court require

more time to comply with the directions of this Court, it shall request an extension prior to

the expiration of this deadline.

                                                                           PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on this
9th day of August, 2021.




                                                2